Case 1:20-cv-00414-PLM-PJG ECF No. 52, PageID.2281 Filed 12/01/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 MIDWEST INSTITUTE OF HEALTH,
 PLLC, d/b/a GRAND HEALTH PARTNERS,
 WELLSTON MEDICAL CENTER, PLLC,
 PRIMARY HEALTH SERVICES, PC, and
 JEFFERY GULICK,

               Plaintiffs,                           Case No. 1:20-cv-00414
 vs.
 GRETCHEN WHITMER, in her official                   Hon. Paul L. Maloney
 capacity as Governor of the State of Michigan,
 DANA NESSEL, in her official capacity as            JOINT STATUS REPORT
 Attorney General of the State of Michigan,          REGARDING EFFECT OF
 and ROBERT GORDON, in his official                  MICHIGAN SUPREME COURT’S
 capacity as Director of the Michigan                RULING IN IN RE CERTIFIED
 Department of Health and Human Services,            QUESTIONS

               Defendants.

 James R. Peterson (P43102)                       Ann M. Sherman (P67762)
 Stephen J. van Stempvoort (P79828)               Deputy Solicitor General
 Amy E. Murphy (P82369)                           Rebecca Berels (P81977)
 MILLER JOHNSON                                   Assistant Attorney General
 Co-counsel for Plaintiffs                        Attorneys for Defendant Nessel
 45 Ottawa Avenue SW, Suite 1100                  Michigan Dep’t of Attorney General
 Grand Rapids, Michigan 49503                     P.O. Box 30212
 (616) 831-1700                                   Lansing, MI 48909
 petersonj@millerjohnson.com                      (517) 335-7628
 vanstempvoorts@millerjohnson.com                 shermana@michigan.gov
 murphya@millerjohnson.com                        berelsr1@michigan.gov

                                                  Christopher M. Allen
 Patrick J. Wright (P54052)                       Joshua O. Booth
 Mackinac Center Legal Foundation                 John G. Fedynsky
 140 W Main St.                                   Joseph T. Froehlich
 Midland, Michigan 48640-5156                     Assistant Attorneys General for
 Co-counsel for Plaintiffs                        Defendants Witmer and Gordon
 (989) 631-0900                                   P.O. Box 30754
 wright@mackinac.org                              Lansing, MI 48909
                                                  (517) 335-7573
                                                  Allenc28@michigan.gov
                                                  Buthj2@michigan.gov
                                                  fedynsky@michigan.gov
                                                  Froehlichj1@michigan.gov
Case 1:20-cv-00414-PLM-PJG ECF No. 52, PageID.2282 Filed 12/01/20 Page 2 of 5




          The Court has requested that the parties file a joint status report addressing the following

issues:

                 1. Whether the claims asserted in the Plaintiffs’ complaint are
                    viable in light of the Michigan Supreme Court’s decision in In
                    re Certified Questions From United States Dist. Court, W. Dist.
                    of Mich., ___ N.W.2d ___, No. 161492, 2020 WL 5877599
                    (Mich. Oct. 2, 2020), and the fact that the Governor’s executive
                    orders have been set aside; and

                 2. What relief, if any, is available to Plaintiffs post-Certified
                    Questions.

(Order, RE 51, PageID.2279-2280).

          The parties’ positions on these issues are as follows:

I.        Plaintiffs’ position:

          As a threshold matter, the Defendants filed two separate appeals in the Sixth Circuit,

challenging this Court’s June 16, 2020 order denying their motion to reconsider its decision to

certify the issues of state-law to the Michigan Supreme Court. (Appeal No. 20-1611 and Appeal

No. 20-1650). Although the Plaintiffs have filed a motion to dismiss both appeals as moot (given

that the certified questions have already been answered), those appeals currently remain pending.

The Plaintiffs believe that proceedings in the district court should be stayed until the Sixth

Circuit resolves the Plaintiffs’ motions to dismiss the pending appeals.

          The Plaintiffs also agree that the substantive claims that are pending in the district court

are now moot, because the Michigan Supreme Court’s decision in In re Certified Questions

accepted the Plaintiffs’ argument that the Defendants could not issue or rely upon executive

orders related to the COVID-19 pandemic after April 30, 2020.

          Once this Court enters an order dismissing this action as moot, the Plaintiffs intend to file

a motion in the district court for their attorney fees under 42 U.S.C. § 1988. Because the

                                                    1
Case 1:20-cv-00414-PLM-PJG ECF No. 52, PageID.2283 Filed 12/01/20 Page 3 of 5




Michigan Supreme Court’s decision in In re Certified Questions resolved the certified questions

favorably to the Plaintiffs and provided the Plaintiffs with the relief that they sought in their

federal constitutional claims (Counts III through VI of the complaint), the Plaintiffs are

prevailing parties on their federal-law claims for purposes of § 1988. See Exeter-West Greenwich

Reg’l Sch. Dist. v. Pontarelli, 788 F.2d 47, 49 (1st Cir. 1986) (affirming an award of attorney

fees under 42 U.S.C. § 1988 when the Rhode Island Supreme Court answered a certified

question on state law grounds that mooted the federal constitutional claims in the complaint). See

generally Maher v. Gagne, 448 U.S. 122, 132-33 (1980); Miller v. Caudill, 936 F.3d 442, 447

(6th Cir. 2019) (awarding attorneys’ fees under § 1988 after lawsuit was mooted); Planned

Parenthood Sw. Ohio Region v. Dewine, 931 F.3d 530, 541 (6th Cir. 2019) (same). See also

Brown v. Local 58, Int’l Bhd. of Elec. Workers, 76 F.3d 762, 766–67 (6th Cir. 1996) (district

court has jurisdiction to consider fee award after dismissal of complaint).

       After the pending appeals are resolved, this Court should enter an order dismissing this

action as mooted by the Michigan Supreme Court’s decision in In re Certified Questions, which

resolved the certified questions favorably to the Plaintiffs. The Plaintiffs will then file a motion

seeking attorneys’ fees under § 1988.

II.    Defendants’ position:

       Defendants respectfully maintain that Plaintiffs do not have and never had any viable

federal or state claims. For the reasons stated in support of their pending motions to dismiss,

including justiciability and failure to state a claim, this case should be dismissed. Under

applicable Eleventh Amendment immunity, supplemental jurisdiction over the state law claims

should never have been exercised. And Plaintiffs appear to concede that they currently seek no

substantive relief in this forum. With that being said, Defendants do not object to a stay of trial

court proceedings pending resolution of the appeals. Once the stay is lifted, the Court should
                                                  2
Case 1:20-cv-00414-PLM-PJG ECF No. 52, PageID.2284 Filed 12/01/20 Page 4 of 5




decide any threshold issues of justiciability and Eleventh Amendment immunity if necessary and

then apply In re Certified Questions to whatever claims remain, if any. (Indeed, Plaintiffs have

indicated to the Sixth Circuit that if it dismisses the appeal then this Court would resolve the

pending motions to dismiss, including questions of Eleventh Amendment immunity.) Finally,

Plaintiffs’ exposition of the issue of attorney fees is, among other things, premature.



Dated: December 1, 2020               By /s/ James R. Peterson
                                             James R. Peterson (P43102)
                                             Stephen J. van Stempvoort (P79828)
                                             Amy E. Murphy (P82369)
                                             Miller Johnson
                                             Co-counsel for Plaintiffs
                                             45 Ottawa Avenue SW, Suite 1100
                                             Grand Rapids, Michigan 49503
                                             (616) 831-1700
                                             petersonj@millerjohnson.com
                                             vanstempvoorts@millerjohnson.com
                                             murphya@millerjohnson.com


                                              Patrick J. Wright (P54052)
                                              Mackinac Center Legal Foundation
                                              Co-counsel for Plaintiffs
                                              140 W Main St.
                                              Midland, Michigan 48640-5156
                                              (989) 631-0900
                                              wright@mackinac.org

                                      By /s/ John Fedynsky
                                             John Fedynsky (P65232)
                                             Joseph T. Froehlich (P71887)
                                             Assistant Attorneys General
                                             Attorneys for Defendants Whitmer & Gordon
                                             State Operations Division
                                             P.O. Box 30754
                                             Lansing, MI 48909
                                             517.335.7573




                                                  3
Case 1:20-cv-00414-PLM-PJG ECF No. 52, PageID.2285 Filed 12/01/20 Page 5 of 5




                              By /s/ Ann M. Sherman
                                     Ann M. Sherman (P67762)
                                     Deputy Solicitor General
                                     Rebecca Berels (P81977)
                                     Assistant Attorney General
                                     Attorneys for Defendant Nessel
                                     Michigan Dep’t of Attorney General
                                     P.O. Box 30212, Lansing, MI 48909
                                     (517) 335-7628




                                       4

MJ_DMS 32606085v1
